DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,333,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses a stented valve comprising: a stent structure comprising a plurality of wires and multiple commissure attachment structures; a valve structure comprising a plurality of leaflets; and at least one slot bar for securing the plurality of leaflets to the commissure attachment structures, the slot bar disposed exterior to the stent structure and secured to the stent structure, the at least one slot bar comprising a longitudinal slot extending along a portion of its length; wherein a first leaflet and a second leaflet of the plurality of leaflets extend through a slot in the stent structure, through the longitudinal slot of the slot bar, and are secured to the slot bar.
Claims 16-20, 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-25 of co-pending Application No. 16/932,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims discloses a prosthetic valve comprising: a stent including a central longitudinal axis and plurality of posts extending generally parallel to the central longitudinal axis around a periphery of the stent, wherein the plurality of posts include a plurality of  prosthetic valve comprising: a valve support structure including a first end, a second end, an interior area, a longitudinal axis, and a plurality of longitudinal wires extending generally parallel to the longitudinal axis around a periphery of the valve support structure, wherein the plurality of longitudinal wires includes multiple commissure support structures and at least one structural wire positioned between adjacent commissure support structures, and at least three rows of V-shaped wire structures having a first end, a second end, and a peak between the first and second ends, wherein a first end of each V-shaped structure extends from a first longitudinal wire and a second end of each V-shaped structure extends from a second longitudinal wire that is adjacent to the first longitudinal wire, wherein one of the at least three rows of V-shaped wire structures is attached to a proximal-most end of each of the commissure support structures; and a valve structure attached to the multiple commissure support structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 includes the limitation “a frame including a central longitudinal axis, a stent structure and a plurality of longitudinal bars.” However, the specification does not provide support for a frame and a stent structure, therefore it is unclear what structure applicant regards as a frame and what structure does applicant regards as a stent. The specification provides support for a valve structure to be coupled to a stent structure (see paragraphs [0058] and [0062] in applicant’s publication). For examination purposes the examiner interprets this limitation to be a stent structure having a frame including a central longitudinal axis.
Claim 30 recites the limitation "the plurality of slot bars" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the plurality of slot bars" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16, 21, 28-29 and 32 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tuval et al. 20080071363.

    PNG
    media_image1.png
    551
    365
    media_image1.png
    Greyscale

Regarding Claim 16, Tuval et al. discloses a prosthetic valve 10 comprising: a stent 12 including a central longitudinal axis and plurality of posts 30 extending generally parallel to the central longitudinal axis around a periphery of the stent 12 (as seen in Figures 1 and 2B), wherein the plurality of posts include a plurality of commissure posts 30 (paragraph [0577]), wherein each of the plurality of commissure posts 30 includes a first strut parallel to the central 
Regarding Claim 21, Tuval et al. discloses at least one suture 132 attaching the first leaflet and the second leaflet to the first commissure post 30 (as seen in Figures 4A-4B and paragraph [0593]). 
Regarding Claim 28, Tuval et al. discloses a prosthetic valve 10 comprising: frame including a central longitudinal axis, a stent structure 12, and a plurality of longitudinal bars 30, wherein the longitudinal bars include a longitudinal slot 130 disposed therethrough (as seen in the annotated Figure 2A); and a valve structure 104 coupled to the frame, the valve structure 104 including a plurality of leaflets 105; wherein adjacent ends of a first leaflet and an adjacent second leaflet of the plurality of leaflets extend through the longitudinal slot 130 in a first longitudinal bar 30 of the plurality of longitudinal bars 30 and are coupled to the first longitudinal bar (as seen in Figures 4A-4B and paragraph [0593]).
Regarding Claim 29, Tuval et al. discloses wherein the first longitudinal bar includes a plurality of suture holes 134 lateral of the longitudinal slot 130 (as seen in Figures 4A-4B and paragraph [0593]), wherein the adjacent ends of the first and second leaflets are coupled to the 
Regarding Claim 32, Tuval et al. discloses further comprising sutures 132 attaching the adjacent ends to the first longitudinal bar 134 (as seen in Figures 4A-4B and paragraph [0593]). 
Claim(s) 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Artof et al. U.S. Publication 2006/0259137.

    PNG
    media_image2.png
    464
    603
    media_image2.png
    Greyscale

Regarding Claim 22, Artof et al. discloses a prosthetic valve as seen in Figures 6A-6C comprising: a valve support structure including a first end, a second end, an interior area, a longitudinal axis, and a plurality of longitudinal wires extending generally parallel to the longitudinal axis around a periphery of the valve support structure, wherein the plurality of 
Regarding Claim 27, Artof et al. discloses further comprising sutures attaching the valve structure to the multiple commissure support structures (paragraph [0108], Artof et al. discloses suture bores 41 are provided to facilitate the placement of additional sutures for securing the valve to the commissure).
Claim(s) 16, 22, 28-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spenser et al. U.S. Publication 2003/0114913 A1.

    PNG
    media_image3.png
    487
    512
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    468
    413
    media_image4.png
    Greyscale

Regarding Claim 16, Spenser et al. discloses a prosthetic valve 450 comprising: a stent 420 including a central longitudinal axis and plurality of posts 456 extending generally parallel to the central longitudinal axis around a periphery of the stent 420 (as seen in the annotated Figure 28 and paragraph [0222]), wherein the plurality of posts include a plurality of commissure posts 456 (paragraph [0222]), wherein each of the plurality of commissure posts 456 includes a first strut parallel to the central longitudinal axis and a second strut parallel to the central longitudinal axis (as seen in the annotated Figure 28 above), wherein the first strut and the second strut are spaced circumferentially from each other to form a longitudinal gap 457 between the first strut and the second strut (paragraph [0222]); and a valve structure including a plurality of leaflets 430 attached to the plurality of commissure posts 456 (as seen in Figure 28), wherein a 
Regarding Claim 21, Spenser et al. discloses at least one suture 459 attaching the first leaflet and the second leaflet 430 to the first commissure post 456 (as seen in Figure 28 and paragraph [0222]). 
Regarding Claim 28, Spenser et al. discloses a prosthetic valve 20 comprising: frame including a central longitudinal axis, a stent structure (abstract and paragraphs [0003-0004], [0011-0013]), and a plurality of longitudinal bars 490, wherein the longitudinal bars 490 include a longitudinal slot disposed therethrough (as seen in Figures 33a-33d); and a valve structure 430 coupled to the frame, the valve structure including a plurality of leaflets 492 (as seen in Figures 30-33b and paragraph [0228]); wherein adjacent ends of a first leaflet and an adjacent second leaflet of the plurality of leaflets extend through the longitudinal slot in a first longitudinal bar 490 of the plurality of longitudinal bars and are coupled to the first longitudinal bar (via sutures 484, as seen in Figures 33a-33b and paragraph [0228]).
Regarding Claim 29, Spenser et al. discloses wherein the first longitudinal bar includes a plurality of suture holes lateral of the longitudinal slot (as seen in Figures 33b and 33d), wherein the adjacent ends of the first and second leaflets are coupled to the first longitudinal bar by sutures 484 extending through the suture holes (as seen in Figures 33a-33b and paragraph [0228]). 
Regarding Claim 30, Spenser et al. discloses wherein the plurality of longitudinal bars 490 are disposed closer to the central longitudinal axis than the stent structure is to the central 
Regarding Claim 32, Spenser et al. discloses the prosthetic valve further comprises sutures 484 attaching the adjacent ends to the first longitudinal bar (as seen in Figures 33a-33b and paragraph [0228]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artof et al. U.S. Publication 2006/0259137.
Regarding Claim 23, in the embodiment used in the rejection above, Figure 6C does not expressly disclose wherein the peaks are all oriented in the same direction. However, in an alternative embodiment as seen in Figure 7, Artof et al. discloses an alternative valve support structure design comprising at least three rows of V-shaped wire structures and a plurality of longitudinal wires and a plurality of commissure support structures 22, wherein the at least three rows of V-shaped wire structures comprises peaks that are oriented in the same direction (see Figure 7), wherein Artof et al. teaches the wavelengths and wave heights and of the inflow and outflow rims 20, 23 are selected to ensure uniform compression and folding of the anchoring structure without distortion or injury to the valve (paragraph [0101]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Artof’s zigzag V-shaped structures of Figure 6C to further include at least three rows of V-shaped wire structures that have peaks oriented in the same direction as taught in Figure 7 for the purpose of ensuring uniform compression and folding of the anchoring structure without distortion and injury to the valve.
Claims 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artof et al. U.S. Publication 2006/0259137 in view of Salahieh et al. U.S. Publication 2006/0253191 A1.
Regarding Claims 24, 25, 26, Artof et al. discloses an outer member 37, in the form of a sealing skirt attached to a first end of the valve support structure for the purpose of providing a tight, gasket-like seal (see Figures 6A-6B, paragraph [0105]). However, Artof et al. does not expressly disclose wherein an inner surface of the outer member is spaced radially from an outer surface of the valve support structure and the outer member includes a first end attached to the first end of the valve support structure and a second end that is unattached to the valve support structure. Salahieh et al. teaches a prosthetic heart valve in the same field of endeavor comprising a valve support 30 and a valve structure attached within the valve support (abstract and paragraph [0012]) and an outer member 90 forming a sealing member (as seen in Figures 21-24) including a first longitudinal end attached to the first end of the valve support 30 (as seen in Figures 21-24 and paragraph [0130]) and a second longitudinal end of the outer member having is a free end not attached to the valve support 30 (as seen in Figures 21-24 and paragraph [0130]) and an inner surface of the outer member 90 that is spaced radially from an outer surface of the valve support for the purpose of having adequate space between the valve support structure and the outer sealing member to allow for the outer sealing member to extend outwardly to fixedly secure the prosthetic valve to the native valve tissue and prevent distal movement of the device (as seen in Figure 24 and paragraph [0130]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Artof’s outer sealing member to further include a first portion attached to the valve structure and a second free end not attached to the support structure as taught by Salahieh et al. for the purpose of allowing the outer sealing member to extend outwards to fixedly secure the prosthetic valve to the native valve tissue and prevent distal movement of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774